Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 1 of 12 PageID #: 964




   1 Ekwan E. Rhow - State Bar No. 174604
        erhow@birdmarella.com
   2 Thomas V. Reichert - State Bar No. 171299
        treichert@birdmarella.com
   3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   4 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   5 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   6
     Attorneys for Plaintiffs Prospect Medical
   7 Holdings, Inc.; Prospect East Holdings,
     Inc.; Prospect Chartercare, LLC; Prospect
   8 Chartercare SJHSRI, LLC; Prospect
     Chartercare RWMC, LLC
   9
                           UNITED STATES DISTRICT COURT
  10
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
     PROSPECT MEDICAL HOLDINGS,                         CASE NO. 2:18-CV-09131-FMO
  13 INC.; PROSPECT EAST HOLDINGS,
     INC.; PROSPECT CHARTERCARE,                        FIRST AMENDED COMPLAINT
  14 LLC; PROSPECT CHARTERCARE
     SJHSRI, LLC; PROSPECT                              JURY TRIAL DEMANDED
  15 CHARTERCARE RWMC, LLC,
                                                        Assigned to Hon. Fernando M. Olguin
  16                     Plaintiffs,
  17               vs.
  18 MICHAEL E. CONKLIN, JR.; and
     DOES 1-10, Inclusive,
  19
                Defendants.
  20
  21               Plaintiffs Prospect Medical Holdings, Inc.; Prospect East Holdings, Inc.;
  22 Prospect Chartercare, LLC; Prospect Chartercare SJHSRI, LLC; and Prospect
  23 Chartercare RWMC, LLC (collectively “Plaintiffs”), by and through their
  24 undersigned counsel, allege as follows in their First Amended Complaint against
  25 Defendants Michael E. Conklin, Jr. (“Conklin”); and DOES 1-10 (collectively,
  26 “Defendants”):
  27
  28
       3534719.6
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 2 of 12 PageID #: 965




   1                                 JURISDICTION AND VENUE
   2               1.   This Court has personal jurisdiction over Conklin because he directed
   3 tortious activities at Prospect Medical Holdings, Inc. (“Prospect”), a California
   4 corporation. Those activities give rise to the claims here asserted, including
   5 Conklin’s solicitation, negotiation, and completion of an Asset Purchase Agreement
   6 with Prospect, a California corporation; as well as Conklin’s on-site visit to this
   7 forum in aid of the completion of the Asset Purchase Agreement.
   8               2.   Venue is proper in this county in accordance because Plaintiffs suffered
   9 injury in this county.
  10                                         THE PARTIES
  11               3.   Prospect Medical Holdings, Inc. (“Prospect”) is, and at all times
  12 material to this action was, a corporation organized under the laws of the State of
  13 Delaware with its principal office and place of business in Los Angeles, California.
  14               4.   Prospect East Holdings, Inc. (“Prospect East”) is, and at all times
  15 material to this action was, a corporation organized under the laws of the State of
  16 Delaware with its principal office and place of business in Los Angeles, California.
  17 Prospect East is a wholly owned subsidiary of Prospect.
  18               5.   Prospect Chartercare, LLC (“Prospect Chartercare”) is, and at all times
  19 material to this action was, a limited liability company organized under the laws of
  20 the State of Rhode Island, with its principal office in Providence, Rhode Island.
  21 Prospect East holds an 85% ownership interest in Prospect Chartercare, with the
  22 remaining 15% held by Chartercare Community Board (“CCCB”), formerly known
  23 as Chartercare Health Partners (“CCHP”).
  24               6.   Prospect Chartercare SJHSRI, LLC (“Prospect SJHSRI”) is, and at all
  25 times material to this action was, a limited liability company organized under the
  26 laws of the State of Rhode Island, with its principal office in Providence, Rhode
  27 Island. Prospect SJHSRI is a wholly-owned subsidiary of Prospect Chartercare.
  28
       3534719.6
                                                     2
                                         FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 3 of 12 PageID #: 966




   1               7.    Prospect Chartercare RWMC, LLC (“Prospect RWMC”) is, and at all
   2 times material to this action was, a limited liability company organized under the
   3 laws of the State of Rhode Island, with its principal office in Providence, Rhode
   4 Island. Prospect RWMC is a wholly-owned subsidiary of Prospect Chartercare.
   5               8.    Plaintiffs allege, upon information and belief, that Defendant Conklin is
   6 an individual who resides in Walpole, Massachusetts. Conklin is the former Senior
   7 Vice President and Chief Financial Officer of CCHP.
   8               9.    Plaintiffs do not know the true names and capacities, whether
   9 individual, corporate, associate or otherwise of DOES 1-10. Plaintiffs therefore sue
  10 such defendants by such fictitious names and will ask leave of this court to amend
  11 this Complaint to show their true names and capacities when the same has been
  12 ascertained. Each defendant named herein as a DOE is in some way liable to
  13 Plaintiffs for the causes of action alleged herein.
  14                                   FACTUAL ALLEGATIONS
  15                                      The CCHP Acquisition
  16               10.   Prospect, through its affiliated companies, owns and operates a
  17 nationwide network of hospitals and medical groups, including in Los Angeles,
  18 California, that provide comprehensive and coordinated medical care for its patients
  19 throughout the United States.
  20               11.   Prior to the formation of Prospect Chartercare, CCHP owned two
  21 entities that in turn owned and operated two hospitals in Rhode Island: Our Lady of
  22 Fatima Hospital (“Fatima”), which was owned by St. Joseph Health Services of
  23 Rhode Island, Inc. (“SJHSRI”), and Roger Williams Medical Center (“Roger
  24 Williams”). SJHSRI also operated a defined benefit pension plan for its employees,
  25 the St. Josephs Health Services of Rhode Island Retirement Plan (the “Plan”).
  26               12.   In or around March 2013, Prospect and CCHP signed a letter of intent
  27 under which Prospect, through a subsidiary, would acquire substantially all of the
  28 assets of CCHP (the “Acquisition”).
       3534719.6
                                                      3
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 4 of 12 PageID #: 967




   1               13.   On information and belief, Conklin was a high-level executive of
   2 CCHP who actively solicited and induced Prospect’s involvement in the
   3 Acquisition.
   4               14.   On information and belief, in June 2013, Conklin traveled to California
   5 in order to further solicit and induce Prospect to enter into the Acquisition (the
   6 “Visit”).
   7               15.   During the Visit, Conklin visited Prospect’s offices in Orange,
   8 California to obtain information regarding Prospect’s business practices.
   9               16.   During the Visit, members of Prospect senior management hosted a
  10 dinner for Conklin and other CCHP executives at Valentino Restaurant in Santa
  11 Monica, California.
  12               17.   At the dinner, Conklin discussed the Acquisition, including the Plan,
  13 with Frank Saidara – Prospect’s Vice President, Corporate Development. Among
  14 other things, Conklin represented to Saidara that the Acquisition would allow CCHP
  15 to keep the Plan funded for the future.
  16               18.   On or around September 24, 2013, Prospect, CCHP, and other related
  17 entities entered into an Asset Purchase Agreement (“APA”) by which Prospect,
  18 through Prospect Chartercare, would acquire substantially all of the assets of CCHP
  19 and its related companies.
  20               19.   On or around June 2014, the Acquisition closed, transferring
  21 substantially all of CCHP and its related companies’ assets to Prospect Chartercare.
  22 Pursuant to the terms of the APA, CCHP acquired a 15% interest in Prospect
  23 Chartercare, while Prospect, through its subsidiary Prospect East, held the remaining
  24 85%. At this time, pursuant to the terms of the APA, Prospect did not acquire any
  25 interest in or liabilities of the Plan.
  26               20.   On information and belief, Conklin was intimately involved in the
  27 process leading up to the Acquisition, including with respect to the negotiating the
  28
       3534719.6
                                                      4
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 5 of 12 PageID #: 968




   1 terms of the APA and representations therein. Throughout this process, Conklin
   2 was fully aware that the Plan was underfunded and may potentially go insolvent.
   3               21.   Despite this, Conklin did not provide Prospect with any information
   4 regarding the potential solvency issues of the Plan, or whether such issues would
   5 have any financial consequences for Prospect. To the contrary, Conklin actively
   6 misrepresented and omitted information regarding the status of the Plan, in order to
   7 induce Prospect to enter into the Acquisition.
   8               22.   For the same purpose, Conklin knowingly made material
   9 misrepresentations regarding the status of the Plan to Rhode Island regulatory
  10 authorities in order to gain approval for the transaction and further induce Prospect
  11 to enter into the Acquisition.
  12               23.   On May 6, 2014, Conklin – who knew the Plan was underfunded and
  13 would continue to be underfunded after the Acquisition – appeared before the
  14 Committee and testified that the “recommended contributions going forward” to
  15 fund the Plan were $600,000 per year, and that those contributions would be paid by
  16 SJHSRI’s annual income from outside trusts, as well as by CCCB from income
  17 earned through its 15% interest in Prospect Chartercare. (Ex. A, 31-2).
  18               24.   Upon information and belief, Conklin was aware that the recommended
  19 contributions would be significantly higher than $600,000, and that no income was
  20 imminently anticipated from the 15% interest in Prospect Chartercare.
  21                           The Plan’s Insolvency and the Class Actions
  22               25.   On or around August 18, 2017, SJHSRI filed a Petition for the
  23 Appointment of a Receiver (the “Petition”) (Ex. B) in the Rhode Island Superior
  24 Court, requesting that a temporary receiver be appointed immediately to take charge
  25 of the Plan.
  26               26.   SJHSRI represents in the Petition that prior to the Acquisition, it
  27 provided hospital and related medical services to communities in northern Rhode
  28
       3534719.6
                                                       5
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 6 of 12 PageID #: 969




   1 Island. In connection with those services, SJHSRI coordinated compensation and
   2 benefits for its employees, including the Plan. (Ex. B, ¶ 1).
   3               27.   SJHSRI further represents in the Petition that in June 2014,
   4 substantially all of the operating assets of CCHP and its subsidiaries, including
   5 SJHSRI, were sold to Prospect Chartercare as part of the Acquisition. At that time,
   6 the Plan was closed to new participants. Neither Prospect nor Prospect Chartercare
   7 assumed the Plan or any liability thereto. (Ex. B, ¶ 2).
   8               28.   SJHSRI further represents in the Petition that pursuant to an analysis
   9 prepared by the Plan’s actuary, it has learned that the Plan was severely underfunded
  10 and that absent judicial intervention, the Plan would be terminated and current Plan
  11 beneficiaries would only receive approximately 60% of their accrued benefits and
  12 all other beneficiaries would receive nothing. (Ex. B, ¶¶ 11-12).
  13               29.   On or around August 18, 2017, the Rhode Island Superior Court
  14 appointed Stephen Del Sesto as temporary receiver for the Plan. On or around
  15 October 11, 2017, the Superior Court appointed Del Sesto as permanent receiver
  16 (the “Receiver”).
  17               30.   On or around June 18, 2018, the Receiver filed a class action alleging,
  18 inter alia, fraud claims relating to the Plan in Rhode Island Superior Court, Case
  19 No. PC-2018-4386, against Plaintiffs, CCCB, SJHSRI, and other defendants,
  20 seeking to hold them liable for the Plan’s insolvency (“State Class Action”) (Ex. C).
  21               31.   On or around June 18, 2018, the Receiver also filed a class action
  22 alleging, inter alia, ERISA and state law claims relating to the Plan in the United
  23 States District Court for the District of Rhode Island, Case No. 1:18-cv-00328,
  24 against Plaintiffs, CCCB, SJHSRI, and other defendants (“Federal Class Action”)
  25 (Ex. D).
  26               32.   Both the State Class Action and the Federal Class Action (the “Class
  27 Actions”) allege that on or about December 2, 2013, Plaintiffs requested an actuarial
  28 estimate of funding levels from the Plan actuary. The Class Actions allege that the
       3534719.6
                                                      6
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 7 of 12 PageID #: 970




   1 actuary calculated a funding level of over 90% based on an assumed rate of return of
   2 7.75%. (Ex. C, ¶¶ 141-3; Ex. D, ¶¶ 249-51).
   3               33.   The Class Actions allege that on or about December 13, 2013, Conklin
   4 was personally informed by Mercer (US) Inc., the company managing the Plan’s
   5 portfolio, that the funding level was actually closer to 50% when calculated on a
   6 current market basis. (Ex. C, ¶¶ 143-4; Ex. D, ¶¶ 251-2).
   7               34.   Plaintiffs relied on Conklin’s representations and omissions regarding
   8 the funding status of the Plan in entering into the Acquisition. As a result, Plaintiffs
   9 have suffered significant financial loss in connection with the Class Actions.
  10               35.   To date, Plaintiffs have expended in excess of $2,000,000 in
  11 investigation costs and attorneys’ fees in connection with the Class Actions.
  12               36.   Plaintiffs will continue to incur additional investigation costs and
  13 attorneys’ fees throughout the pendency of the Class Actions.
  14               37.   Depending on the result of the Class Actions, Plaintiffs may also
  15 become liable for significant damages.
  16               38.   If it is determined that Plaintiffs are liable for any part of the damages
  17 claimed in the Class Actions, Conklin is responsible for such damages due to the
  18 misrepresentations and omissions that Conklin made regarding the Plan’s potential
  19 insolvency, or the potential consequences of such insolvency to Plaintiffs.
  20                                   FIRST CAUSE OF ACTION
  21                                       (Equitable Indemnity)
  22               39.   Plaintiffs hereby re-allege and incorporate by reference the allegations
  23 contained in the preceding paragraphs, as though set forth fully herein.
  24               40.   Plaintiffs are entitled to equitable indemnity, apportionment of liability,
  25 and/or contribution from Defendants for the reasonable investigation costs and
  26 attorneys’ fees they have incurred and will incur in connection with the Class
  27 Actions and related legal proceedings, based on Defendants’ responsibility in
  28
       3534719.6
                                                       7
                                           FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 8 of 12 PageID #: 971




   1 causing Plaintiffs to enter into the Acquisition without knowledge of the Plan’s
   2 potential insolvency, or the potential consequences of such insolvency to Plaintiffs.
   3               41.   Plaintiffs deny the allegations made in the Class Actions against
   4 Plaintiffs, and deny that Plaintiffs either caused or contributed to the damages
   5 alleged therein. If, however, it is determined that Plaintiffs are responsible for any
   6 part of the money sought in the Class Actions, then Plaintiffs are entitled to
   7 equitable indemnity, apportionment of liability, and/or contribution from Defendants
   8 for the alleged damages, based on Defendants’ responsibility in causing Plaintiffs to
   9 enter into the Acquisition without knowledge of the Plan’s potential insolvency, or
  10 the potential consequences of such insolvency to Plaintiffs.
  11                                 SECOND CAUSE OF ACTION
  12                                     (Fraudulent Concealment)
  13               42.   Plaintiffs hereby re-allege and incorporate by reference the allegations
  14 contained in the preceding paragraphs, as though fully set forth herein.
  15               43.   As alleged more fully in the paragraphs above, Defendants deliberately
  16 concealed or suppressed material facts concerning, without limitation, the Plan’s
  17 potential insolvency, or the potential consequences of such insolvency to Plaintiffs.
  18               44.   Defendants were under a duty to disclose the true facts to Plaintiffs.
  19               45.   Defendants acted with the intent to induce Plaintiffs to rely on his
  20 concealment of material facts to enter into the Acquisition based on the expectation
  21 that the Plan was financially sound.
  22               46.   Plaintiffs were unaware of the true facts and justifiably relied on the
  23 material completeness of Defendants’ representations.
  24               47.   As a direct and proximate result of Defendants’ wrongful conduct,
  25 Plaintiffs have suffered and will continue to suffer substantial damages in an amount
  26 to be ascertained at trial.
  27               48.   Defendants acted willfully, oppressively, maliciously, and in wanton
  28 and conscious disregard of the rights of Plaintiffs. Accordingly, punitive damages
       3534719.6
                                                       8
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 9 of 12 PageID #: 972




   1 should be assessed against Defendants in an amount that will be sufficient to
   2 discourage them from engaging in such misconduct.
   3                                   THIRD CAUSE OF ACTION
   4                                  (Intentional Misrepresentation)
   5               49.   Plaintiffs hereby re-allege and incorporate by reference the allegations
   6 contained in the preceding paragraphs, as though fully set forth herein.
   7               50.   As alleged more fully in the paragraphs above, Defendants deliberately
   8 concealed or suppressed material facts concerning, without limitation, the Plan’s
   9 potential insolvency, or the potential consequences of such insolvency to Plaintiffs.
  10               51.   Defendants made these misrepresentations or omissions of fact with
  11 knowledge or belief in their falsity, or with recklessness without regard for the truth
  12 of the representations.
  13               52.   Defendants acted with the intent to induce Plaintiffs to rely on his
  14 misrepresentation of material facts to enter into the Acquisition based on the
  15 expectation that the Plan was financially sound.
  16               53.   Plaintiffs were unaware of the true facts and justifiably relied on
  17 Defendants’ misrepresentations.
  18               54.   As a direct and proximate result of Defendants’ wrongful conduct,
  19 Plaintiffs have suffered and will continue to suffer substantial damages in an amount
  20 to be ascertained at trial.
  21               55.   Defendants acted willfully, oppressively, maliciously, and in wanton
  22 and conscious disregard of the rights of Plaintiffs. Accordingly, punitive damages
  23 should be assessed against Defendants in an amount that will be sufficient to
  24 discourage them from engaging in such misconduct.
  25                                 FOURTH CAUSE OF ACTION
  26                                   (Negligent Misrepresentation)
  27               56.   Plaintiffs hereby re-allege and incorporate by reference the allegations
  28 contained in the preceding paragraphs, as though fully set forth herein.
       3534719.6
                                                       9
                                          FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 10 of 12 PageID #: 973




    1               57.   As alleged more fully in the paragraphs above, Defendants made false
    2 representations of material fact or material omissions concerning, without limitation,
    3 the Plan’s potential insolvency, or the potential consequences of such insolvency to
    4 Plaintiffs.
    5               58.   Defendants made these misrepresentations, omissions, or concealment
    6 of material facts without reasonable grounds for believing them to be true, and with
    7 the intent to induce Plaintiffs to rely on this information to enter into the Acquisition
    8 based on the expectation that the Plan was financially sound.
    9               59.   Plaintiffs were unaware of the true facts and justifiably relied on these
   10 misrepresentations or omissions of fact.
   11               60.   As a direct and proximate result of Defendants’ wrongful conduct,
   12 Plaintiffs have suffered and will continue to suffer substantial damages in an amount
   13 to be ascertained at trial.
   14                                      PRAYER FOR RELIEF
   15               WHEREFORE, Plaintiffs pray for judgment as follows:
   16               A.    For equitable indemnity against the claims in the Class Actions,
   17 including all compensatory damages and restitution in an amount to be proven at
   18 trial for all losses and damages incurred due to the Class Actions and any related
   19 lawsuits;
   20               B.    Compensatory damages and restitution in an amount to be proven at
   21 trial for all losses and damages caused by the conduct of Defendants;
   22               C.    Punitive damages in an amount to be proven at trial for Defendants’
   23 willful and malicious conduct;
   24               D.    All costs of suit incurred herein, including reasonable attorneys’ fees;
   25               E.    Pre-judgment and post-judgment interest in the maximum amounts
   26 provided by law; and
   27               F.    Such other and further relief as this Court deems just and proper.
   28
        3534719.6
                                                       10
                                           FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 11 of 12 PageID #: 974




    1 DATED: December 5, 2018          Ekwan E. Rhow
                                       Thomas V. Reichert
    2
                                       Bird, Marella, Boxer, Wolpert, Nessim,
    3                                  Drooks, Lincenberg & Rhow, P.C.
    4
    5
                                       By:
    6
                                                         Ekwan E. Rhow
    7                                        Attorneys for Plaintiffs Prospect Medical
    8                                        Holdings, Inc.; Prospect East Holdings,
                                             Inc.; Prospect Chartercare, LLC; Prospect
    9                                        Chartercare SJHSRI, LLC; Prospect
   10                                        Chartercare RWMC, LLC

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3534719.6
                                             11
                                  FIRST AMENDED COMPLAINT
Case 1:19-cv-00108-WES-PAS Document 23 Filed 12/05/18 Page 12 of 12 PageID #: 975




    1                                          JURY DEMAND
    2               Plaintiffs demands a jury trial on the aforementioned causes of action.
    3 DATED: December 5, 2018                    Ekwan E. Rhow
                                                 Thomas V. Reichert
    4
                                                 Bird, Marella, Boxer, Wolpert, Nessim,
    5                                            Drooks, Lincenberg & Rhow, P.C.
    6
    7
                                                 By:
    8
                                                                   Ekwan E. Rhow
    9                                                  Attorneys for Plaintiffs Prospect Medical
   10                                                  Holdings, Inc.; Prospect East Holdings,
                                                       Inc.; Prospect Chartercare, LLC; Prospect
   11                                                  Chartercare SJHSRI, LLC; Prospect
   12                                                  Chartercare RWMC, LLC

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3534719.6
                                                       12
                                           FIRST AMENDED COMPLAINT
